DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the limitation of Line 3 reading “a hood connected to the main body casing and fitted to a breast” comprises a positive recitation of “a breast,” a part of the human body. Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Therefore, Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Applicant can delete the limitation or amend Claim 1 so that the term “a breast” is not being positively recited, such as --a hood connected to the main body casing and configured to be fitted to a breast--. Claims 2-9 are rejected by virtue of their dependence on Claim 1. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (USPGPub 2014/0100520) in view of Lantz et al. (USPGPub 2005/0154348). 
Re Claim 1, Yamashita discloses a manual breast pump (20) (Yamashita Fig. 1), comprising: a main body casing (21) having an inner space (interior of main body 21) where breast milk is collected temporarily; a hood (22) connected to the main body casing (21) and configured to be fitted to a breast (Yamashita ¶ 0055); a base part (30) which is held by the main body casing (21) and has a communicating part (S, 42, 43) connected spatially to the inner space (Yamashita Fig. 1); a diaphragm (32) generating a negative pressure in the communicating part (S, 42, 43) and being provided at the base part (30); a holding member (lower end opening of the air flow path 27) which is provided at the main body casing (21), and includes a wall part (24) sandwiched between the main body casing (21) and the base part (30) (Yamashita ¶ 0056; Fig. 1); and a handle (61) which is connected to the base part (30), is provided to be rotatable with respect to the main body casing (21) with an axis of the base part (30) as a center, and is for an operation of deforming the diaphragm (32) (Yamashita ¶ 0066, 0104; Fig. 1 path A moving in an arc about negative pressure generating member 30).
	However, Yamashita does not disclose wherein when the handle rotates with respect to the main body casing with the axis of the base part as the center, the base part rotates with the handle with respect to the main body casing with the holding member interposed. Lantz discloses a manual breast pump (Lantz Figs. 1 and 9) comprising a main body casing (12), a handle (20), and a base part (82), wherein when the handle (20) rotates with respect to the main body casing (12) with the axis of the base part (82) as the center, the base part (82) rotates with the handle (20) with respect to the main body casing (12) with a holding member (80) interposed, wherein this feature allows the user to find a more comfortable pump orientation to operate the breast pump when the breast pump contacts her breast (Lantz ¶ 0037). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the handle of Yamashita to have an additional axis of rotation, wherein when the handle rotates with respect to the main body casing with the axis of the base part as the center, the base part rotates with the handle with respect to the main body casing with the holding member interposed, the embodiment as disclosed by Lantz allowing the user to find a more comfortable pump orientation to operate the breast pump when the breast pump contacts her breast.
Re Claim 2, Yamashita in view of Lantz disclose all of the limitations of Claim 1. Yamashita fails to disclose wherein the main body casing includes a regulator regulating a range of the rotating of the base part with the axis of the base part as the center. Lantz discloses wherein the main body casing (12) includes a regulator (96) regulating a range of the rotating of the base part (82) with the axis of the base part (82) as the center to prevent the base part (82) from accidentally disengaging from the holding member (80) (Lantz ¶ 0037; Figs. 4 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have included with the body casing of Yamashita in view of Lantz a regulator regulating a range of the rotating of the base part with the axis of the base part as the center as disclosed by Lantz to prevent the base part from accidentally disengaging from the holding member.
Re Claim 3, Yamashita in view of Lantz disclose all of the limitations of Claim 1. Yamashita fails to disclose wherein the holding member has a holding structure protruding from a surface of the wall part toward one of the main body casing or the base part and supporting the holding of the base part by the main body casing. Lantz discloses wherein the holding member (80) has a holding structure (104) protruding from a surface of a wall part (102) toward the main body casing (12) and supporting the holding of the base part (82) by the main body casing (12), the configuration of Lentz to prevent the base part (82) from accidentally disengaging from the holding member (80) (Lantz ¶ 0037; Figs. 4 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the holding member of Yamashita in view of Lantz to include a holding structure protruding from a surface of the wall part toward one of the main body casing or the base part and supporting the holding of the base part by the main body casing as disclosed by Lantz to prevent the base part from accidentally disengaging from the holding member.
Re Claims 4 and 5: Yamashita in view of Lantz disclose all of the limitations of Claim 3. Lantz further discloses wherein the holding structure (104) (as seen below in Lantz Annotated Fig. 4) structure includes a first protrusion (104-1) extending in a circumferential direction of the wall part (102); and a second protrusion (104-2) extending in the circumferential direction of the wall part (102) and being provided to be separated from the first protrusion (104-1); and wherein the holding structure (104) further includes a third protrusion (104-3) extending in the circumferential direction of the wall part (102) and being provided between the first protrusion (104-1) and the second protrusion (104-2), the configuration of Lentz to prevent the base part (82) from accidentally disengaging from the holding member (80) (Lantz ¶ 0037; Figs. 4 and 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the holding structure of Yamashita in view of Lantz to include a first protrusion extending in a circumferential direction of the wall part; and a second protrusion extending in the circumferential direction of the wall part and being provided to be separated from the first protrusion; and wherein the holding structure further includes a third protrusion extending in the circumferential direction of the wall part and being provided between the first protrusion and the second protrusion, the configuration as disclosed by Lentz to prevent the base part from accidentally disengaging from the holding member.

    PNG
    media_image1.png
    373
    492
    media_image1.png
    Greyscale

Re Claim 6, Yamashita in view of Lantz disclose all of the limitations of Claim 4. Lantz further discloses wherein the base part (82) where the holding member (80) is provided includes: a first supporter (portion formed between ribs that receives individual fingers of shaft 102 - Lantz ¶ 0037) protruding toward the first protrusion (104-1) and being provided at a position corresponding to the first protrusion (104-1) at a side opposite to a side where the first protrusion (104-1) protrudes (Lantz Fig. 4 and Annotated Fig. 4 above); and a second supporter (similar to that of the first supporter as described above) protruding toward the second protrusion (104-2) and being provided at a position corresponding to the second protrusion (104-2) at a side opposite to a side where the second protrusion (104-2) protrudes, the configuration of Lentz to prevent the base part (82) from accidentally disengaging from the holding member (80) (Lantz ¶ 0037; Figs. 4 and 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the base part where the holding member is to include a first supporter protruding toward the first protrusion and being provided at a position corresponding to the first protrusion  at a side opposite to a side where the first protrusion protrudes; and a second supporter protruding toward the second protrusion and being provided at a position corresponding to the second protrusion at a side opposite to a side where the second protrusion protrudes, the configuration as disclosed by Lentz to prevent the base part from accidentally disengaging from the holding member.
Re Claim 7, Yamashita in view of Lantz disclose all of the limitations of Claim 6. Yamashita in view of Lantz fail to disclose wherein a length of the protruding of one of the first supporter or the second supporter is longer than a length of the protruding of the other of the first supporter or the second supporter, wherein the lengths of the Lantz first supporter and the second supporter are the same. However, it would have been an obvious matter of design choice to modify the first and second supporter of Yamashita in view of Lantz to include different lengths from each other since applicant has not disclosed that having the length of one of the first supporter or the second supporter be longer than a length of the other of the first supporter or the second supporter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the aforementioned configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Re Claim 8, Yamashita in view of Lantz disclose all of the limitations of Claim 6. Lantz further discloses wherein the base part (82), not the holding member (80), includes a hook part (hooked part of locking flange 104, as seen in Lantz Fig. 4) catching on both of the first supporter or the second supporter (portion formed between ribs that receives individual fingers of shaft 102 - Lantz ¶ 0037), the configuration of Lentz to prevent the base part (82) from accidentally disengaging from the holding member (80) (Lantz ¶ 0037; Figs. 4 and 9). In the present case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had the hook part catch on one of the first supporter or the second supporter, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured holding member of Yamashita in view of Lantz to comprise a hook part catching on one of the first supporter or the second supporter, a similar embodiment as disclosed by Lantz to prevent the base part from accidentally disengaging from the holding member.
Re Claim 9, Yamashita in view of Lantz disclose all of the limitations of Claim 1. Lantz further discloses wherein the holding member (80) includes: a bottom part (78) having a through-hole (90) spatially connecting the inner space and the communicating part (Lantz Fig. 10); and a backflow prevention wall (44) surrounding a periphery of the through-hole (90) and extending outward from the bottom part (78) for preventing milk backflow into the manual pump (as seen in Lantz Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the holding member to include a bottom part having a through-hole spatially connecting the inner space and the communicating part; and a backflow prevention wall surrounding a periphery of the through-hole and extending outward from the bottom part as disclosed by Lantz for preventing milk backflow into the manual pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783